Per Curiam:
We think that the order may be affirmed. The temporary injunction order granted on September 28,1904, does not prohibit the installation of water meters. The affirmance of the order appealed from does not impair in any way the force of that injunction order. Nor is it to be read as in any way determining the legal rights of the defendant in the premises. The agreement of September 28, 1904, does not prohibit the defendant from the installation of water meters. It merely provides that the defendant will not endeavor to enforce its alleged rights to collect rates other than those now being paid and to install meters by cutting off the water supply of any of the consumers. We think that the *914order of modification, was within the sound discretion of the court. Woodward, Jenks, Gaynor, Rich and Miller, JJ., concurred. Order affirmed, with ten dollars costs and disbursements.